                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION

VISIBLE CONNECTIONS, LLC,

             Plaintiff,
                                         CIVIL ACTION NO. 1:18-CV-859-RP
       v.

ZOHO CORPORATION,
                                           JURY TRIAL REQUESTED
             Defendant.


    FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT

      Plaintiff Visible Connections, LLC (“VisiCon” or “Plaintiff”) files this First

Amended Complaint for Patent Infringement against Defendant Zoho Corporation

(“Zoho” or “Defendant”), and states as follows:

                                 THE PARTIES
      1.    Plaintiff is a limited liability company organized and existing under the

laws of the State of Georgia, having its principal office at 4725 Peachtree Corners

Circle Day Building, STE 230, Peachtree Corners, GA 30092.

      2.    Defendant is a California corporation. Zoho has been served and has

appeared.

                          JURISDICTION AND VENUE

      3.    This Court has exclusive subject matter jurisdiction over this case

pursuant to 28 U.S.C. §§ 1331 and 1338(a) on the grounds that this action arises
under the Patent Laws of the United States, 35 U.S.C. § 1 et seq., including, without

limitation, 35 U.S.C. §§ 271, 281, 284, and 285.

      4.     This Court has personal jurisdiction over Defendant on the grounds that

Zoho maintains has minimum contacts with the State of Texas and has purposefully

availed itself of the privileges of conducting business in the State of Texas including

through the sale and offer for sale of products accused of infringement in this action

throughout the State of Texas and this judicial district.

      5.     Venue is proper in this Court pursuant to 28 U.S.C. § 1400(b) on the

grounds that Defendant has committed acts of infringement and has a regular and

established place of business in this judicial district.

      6.     Zoho maintains a regular and established place of business at 3910 S,

IH 35, Suite 100, Austin, Texas 78704.

      7.     Zoho Corporation lists an Austin office address on its website

(www.zoho.com):




                                            2
                           FACTUAL BACKGROUND

      8.     VisiCon is the owner by assignment of all right, title and interest in and

to United States Patent Number 6,665,392 (the “’392 Patent”) , titled “Associating

Data Connections With Conference Call Telephone” including the right to sue for

all past, present, and future infringement.

      9.     A true and correct copy of the ’392 Patent is attached hereto as Exhibit

A.

      10.    The’392 Patent issued from application no. 09/610,566 (the “’566

Application”) filed on July 3, 2000.

      11.    The Patent Office granted the ’392 Patent on December 16, 2003, after

a full and fair examination.

      12.    The ’392 Patent is valid and enforceable.

      13.    VisiCon is the owner by assignment of all right, title and interest in and

to United States Patent Number 7,284,203 (the “’203 Patent”), titled “Method and

Apparatus for Application Sharing Interface” including the right to sue for all past,

present, and future infringement.

      14.    A true and correct copy of the ’203 Patent is attached hereto as Exhibit

B.

      15.    The’203 Patent issued from application no. 09/362,014 filed on July 27,

1999 (the “’014 Application”).



                                          3
      16.    The Patent Office granted the ’203 Patent on October 16, 2007, after a

full and fair examination.

      17.    The ’203 Patent is valid and enforceable.

                 SUBJECT MATTER OF THE ’392 PATENT
      18.    The ’392 Patent describes a method for operationally associating a

participant’s telephone connection to a conference call system with a data

connection via the internet.

      19.    The ’392 Patent is directed to solving problems particular to

conferencing programs and the claimed subject matter relates to telecommunications

conferencing. ’392 Patent, 1: 19-22.

      20.    As described in the figure below the system associates the user’s

telephone connection with the user’s web connection.




                                         4
      21.   The inventors of the ’392 Patent recognized that “Conference call

systems that integrate personal computers with telephones often need to establish an

operational association between a user’s computer screen and that user’s telephone




                                         5
line.” ’392 Patent 1:25-28. By improving communication conferencing systems to

associate data and voice connections, conference organizers and participants

eliminate barriers to connecting to a conferencing system in systems existing at the

time.    This enabled faster and more efficient conference set-up and avoids a

cumbersome pre-registration process requiring conference line reservation or

distribution of access PIN codes in advance of a conference call.

        22.     By associating voice and data communication lines on a conferencing

system, the inventions claimed in the ’392 Patent enables a conference administrator

to identify data recipients and providers and associate them with active voice call

participants.

        23.     The ’392 Patent provides several advantages over the prior art: a)

participants do not have to pre-register with the system to enjoy its benefits and

capabilities; b) participants do not have to remember a personal identification

number from one conference to the next (a unique temporary code is generated) and

c) the conference host can broadcast the details about joining the call via email or

other medium without the necessity of sending individualized invitations to

participants each with a unique access code. ’392 Patent 2:1-8.

        24.     The ’392 Patent describes and claims a specific way to overcome

connection and communication problems by 1) generating a unique temporary code

when a data connection is established between the participant and said conference


                                          6
call system; 2) displaying the code over the data connection to the participant on that

participant’s computer screen; and 3) instructing the participant to enter the code

over his telephone connection to the conference call system. ’392 Patent, 2:34-45.

      25.    For example, in a web-then-dial-in scenario, the operational association

between the participant’s telephone and data connections is accomplished by: 1)

establishing a data connection between the participant’s computer screen and the

conference system; 2) receiving a conference access code from the participant for a

specific conference call; 3) generating a PIN (personal identification number) code

unique to the specific conference; 4) sending the PIN code over the participant’s data

connection to the participant’s computer: 5) displaying dialing instructions on the

participant’s computer screen explaining to the participant how to enter the

conference; 6) dialing into the conference call according to the displayed dialing

instructions; 7) establishing an operational association between the participant’s data

and telephone connections; and 8) displaying a conference control web page specific

to the participant and the participant’s telephone connection. ’392 Patent, 2:56-3:5.

      26.    A person of ordinary skill in the art at the time of the invention would

recognize that the steps and methods claimed in the ’392 Patent were unconventional

and describe associating conferencing lines of communication in a way that was not

routine.




                                          7
      27.    The ’392 Patent recognized that “[i]n the past, systems have typically

solved the operational association problem by pre-registering each participant with

a unique ID (identification).” ’392 Patent 1:49-51.

      28.    A person of ordinary skill in the art at the time of the invention would

understand that the conventional way of solving these problems at the time of the

invention was to pre-register users and provide unique personal IDs in addition to

the conference codes on their connection via the public switched telephone network

and on their computer over the data network. A skilled artisan would recognize that

convention presented redundancy and barriers to access that did not allow for

dynamically establishing connections and associating the user’s connection over the

public switched telephone network with their data connection on the conference call

system.

      29.    The ’392 Patent described the operation of the pre-registering technique

described in the preceding paragraph: “[w]hen participants dial in to the conference

bridge, they must not only enter their conference codes but must also enter their

unique personal IDs, using the same personal ID when connecting to the system

from a computer over the data network.” ’392 Patent, 1:51-55.

      30.    The ’392 Patent noted certain problems with this approach:

“[u]nregistered participants cannot be identified. Drawbacks to this approach are that




                                          8
participants must be pre-registered to enjoy the full benefits of the user interface and

must also remember their personal identification numbers.” ’392 Patent, 1:55-59.

      31.    The ’392 Patent provides technical solutions to these and other

deficiencies in the prior art: “This invention enables a conference call system to

establish efficiently an operational association between a particular user’s computer

on a public data network (e.g., a web browser on the Internet world wide web and

that same user’s telephone on the public switched telephone network (PSTN).” ’392

Patent at 1:62-67.

      32.    For example, the ’392 Patent addresses deficiencies in the art by

providing that: “[i]n accordance with the invention, a participant’s telephone

connection to a conference call system is operationally associated with a data

connection from that participant’s computer screen to a conference call system

which establishes voice connections between itself and multiple conference call

participants by: (1) generating a unique temporary code when a data connection is

established between the participant and said conference call system; (2) displaying

the code over the data connection to the participant on that participant’s computer

screen; and (3) instructing the participant to enter the code over his telephone

connection to the conference call system.” ’392 Patent, 2:34-45.




                                           9
      33.    As shown above in Figure 2, an operational association, represented by

each of a plurality of arrows 39, between a specific telephone connection and data

connection is established when the unique identifier for a specific data connection is

stored in the data structure for a specific telephone connection, or when the unique

identifier for a particular telephone connection is stored in the data structure of a

specific data connection. In other words, the data structure representing a telephone

connection can store a pointer that identifies a specific data connection, and the data

structure representing a data network connection can store a pointer that identifies a

telephone connection. ’392 Patent, 4:39-57.




                                          10
      34.    In the ’392 Patent security and authentication of a user is improved

through operational association. The ’392 Patent claims a method to authenticate a

participant controlling a data connection with access to a telephone connection. ’392

Patent, 1:33-35

      35.    Claim 1 of the ’392 Patent states a method for operationally associating

a participant’s telephone connection to a conference call system with a data

connection from said participant’s computer screen to the conference call system:




      36.    Claim 5 of the ’392 Patent depends from Claim 1 and specifies:




                                         11
      37.      A person skilled in the art at the time of the invention would understand

that the claims recite steps and structural limitations operating in an an

unconventional manner to achieve an improved authentication and operational

association of the telephone connection and the data connection in the conference

call system.

      38.      These technological improvements provide greater flexibility for

participant log-in and participation by establishing an operational association

between a user’s computer and a data connection and the same user’s phone

connection.




                                           12
      39.    The novel use and arrangement of the specific combinations and steps

recited in the ’392 claims were not well-understood, routine, or conventional to a

person skill in the relevant field at the time of the inventions.

                  SUBJECT MATTER OF THE ’203 PATENT
      40.    The ’203 Patent describes a method and apparatus for application

sharing. The claimed subject matter of the ’203 Patent relates to improvements to

computer functionality and user interfaces for electronic devices used in

conferencing systems. ’203 Patent, 1:6-10.

      41.    The ’203 Patent is directed to real-time application sharing via a

conferencing interface program that maintains connectivity status and active

participant information.

      42.    The inventors of the ’203 Patent recognized that“[s]ome application

programs allow a computer system user to contemporaneously share electronic

media with users of other computer systems (“application sharing”)” and that

“[t]hese programs conventionally comprise some level of conferencing capability.”

’203 Patent, 1:26-31. But they noted that these had problems.

      43.    These prior conferencing systems lacked status information pertaining

to participants, so administrators and other conference participants were unable view

shared documents with known participants, unable to know who was viewing a

shared document, and unable to assess audience size or participation. The ’203



                                           13
Patent addressed these shortcomings by using an interface program in cooperation

with a call manager to maintain this information during a conference call. This

enabled real-time shared viewing between at least one audience member and a host

user having up-to-the-moment user information.

      44.    The inventors recognized and addressed operational problems with

existing systems because “these conferencing programs require knowledge on how

to use them for conferencing and require knowledge on how to configure them for

application sharing.” ’203 Patent, 1:39-42. The ’203 Patent describes and claims a

solution to sharing a document (as opposed to simply sharing a window) in real-time

with audience members in connection with maintaining status information about the

audience members that is available to the host for improved conference

administration.

      45.    The inventors recognized that “it would be desirable to enable a user to

share applications without having to have any knowledge of an underlying

application” and that “[t]hus, an application sharing interface is needed which is

easier to use than those heretofore.” ’203 Patent, 1:56-60.

      46.    The claimed subject matter of the ’203 Patent provides a technical

solution to problems in the prior art by “provid[ing] method[s] and apparatus for an

application-sharing interface. More particularly, an aspect of the present invention

is an interface program for application sharing. This interface program facilitates


                                         14
application sharing by reducing prior art complexity associated therewith.      In

particular, this interface program allows application sharing to be minimally

established by selecting one or more documents to be shared and one or more

participants with whom to share such one or more documents.          After which,

connectivity and any associated activity is automatically initiated.” ’203 Patent,

1:64 – 2:7.

      47.     In an embodiment described in the ’203 Patent, the interface program

“uses two user steps for invoking application sharing: accordingly, in any order

selecting one or more documents [ ] and selecting one or more persons [ ]. Notably,

a set of documents or a set of persons may be selected to avoid having to select

individual documents or participants.” ’203 Patent, 4:35-37.

      48.     Claims 34 and 35 of the ’203 Patent recite:




                                         15
      49.   A person skilled in the art at the time of the inventions claimed in the

’203 Patent would recognize that then-existing systems lacked real-time shared

viewing and user status information.

      50.   A person skilled in the art at the time of the invention would understand

that the improvements of claim 35 of the ’203 Patent allow the users to share

documents (as opposed to application windows) and view status information

regarding connectivity and a current number of active participants.

      51.   Claim 36 of the ’203 Patent includes the additional limitation of

providing an active list of names of the participants as shown in Fig. 11F below.




                                         16
                              ZOHO CORPORATION




         52.   Zoho is a company that provides a variety of software solutions for

businesses.

         53.   Zoho provides operating systems for businesses.




         54.   Zoho provides stand-alone branded solutions for audio and video

conferencing.

         55.   Some of the stand-alone Zoho branded solutions for audio and video

conferencing are Zoho Meeting and Zoho Showtime.

         56.   Zoho Meeting and Zoho Showtime have similar functionality and

features.

         57.   Zoho sells its solutions on an application by application subscription

basis.

         58.   Zoho’s offerings include web conferencing solutions that “host product

launches, feature demonstrations, sales presentations, lead-nurturing webinars, user

education webinars, and online meetings.”


                                          17
      59.    Zoho offers on demand or appoint via self-service audio conferencing

products and services.

      60.    Zoho allow for “instant” meetings (including voice and data

connections) or prescheduled meetings.




      61.    Zoho’s products and services include the ability to connect to audio

using toll-free and local dial-in numbers.




                                         18
      62.   Zoho’s products and services include the ability to share an application

(including a document) between the host and audience members.




      63.   Zoho also bundles its various products and has named the bundles,

CRM Plus, Workplace, Finance Plus and IT Management.




      64.   Zoho’s CRM Plus unifies customer-facing teams with a single all-in-

one software and provide visibility of every customer interaction.

      65.   Zoho’s CRM Plus product include inter-team communication features.




                                         19
      66.   Zoho’s CRM Plus product includes Cliq which has audio and video

conferencing.




      67.   Zoho’s CRM Plus product features include video conferencing.




                                      20
      68.   Zoho’s Cliq allows users to make audio and video calls, share files

including on their mobile devices and on their computer screens.




      69.   Zoho’s Cliq includes features that provide for shared viewing of

documents between an audience member and a host user.




      70.   Zoho’s Workplace branded product includes video conferencing.


                                        21
      71.       Zoho’s Workplace product includes its Showtime and Meeting

applications.

      72.       Zoho’s Workplace product includes “a robust web conferencing

solution for [] business.”




                                       22
      73.   Zoho’s product called “Zoho Meeting” includes features for associating

a participant’s telephone connection with their data connection and sharing

applications with video-conferencing members.




      74.   Zoho’s product called “Showtime” includes features for sharing

applications with video-conferencing members.




                                       23
      75.    Zoho’s products and services include conferencing products: Meeting,

Showtime, Cliq, Zoho One, CRM Plus, Workplace and other branded solutions

including audio and video conferencing solutions.

      76.    Zoho provides a knowledge base which teaches users how to take

advantage of the capabilities of its products.

      77.    Zoho provides accurate information concerning its Meeting product in

its Meeting Knowledge Base and User Guide.

      78.    Zoho provides accurate information concerning its Meeting product in

its Knowledge Base/Zoho Meeting/User Guide/Introduction section of its website at

https://help.zoho.com/portal/kb/articles/introduction-about-zoho-meeting.

      79.    Zoho provides accurate information concerning its Showtime product

in its Showtime Knowledge Base and User Guide.



                                          24
      80.    Zoho provides training and frequent webinars to instruct end users how

to use its products.

    COUNT I – DIRECT PATENT INFRINGEMENT OF ’392 PATENT
      81.    Plaintiff realleges and incorporates by reference the allegations set forth

above, as if set forth verbatim herein.

      82.    Defendant has directly infringed the ’392 Patent in violation of 35

U.S.C. § 271(a) by performing methods, including its own use and testing Meeting,

Zoho One, CRM Plus, Workplace and other branded solutions including audio and

video conferencing solutions with the same or similar features and functionality

(“Accused Products”) that embody the patented inventions of claims 1 and 5.

      83.    Defendant’s infringing Accused Products include, without limitation,

Zoho Meeting, Zoho One, CRM Plus, Workplace and other Zoho solutions including

audio and video conferencing solutions with the same or similar features and

functionality that satisfy each element of one or more asserted claims.

      84.    The Accused Products satisfy each and every element of each asserted

claim of the ’392 Patent either literally or under the doctrine of equivalents.

      85.    According       to      https://help.zoho.com/portal/kb/articles/system-

requirements, for Zoho Meeting “all you need to use Zoho Meeting is a computer

with a compatible operating system, built-in or attached speakers and microphone




                                          25
(or a desk phone) for audio transmission, a web camera for video transmission, and

a supported web browser with a good internet connection.”

      86.    The Zoho Accused Products are “meeting and collaboration

applications” that operationally associates a participant’s telephone connection to a

conference call system (e.g. Zoho Meeting) with a data connection from said

participant’s computer screen to a conference call system (e.g. Zoho Meeting),

wherein the Zoho Accused Products establish voice connections between itself and

multiple conference call participants.

      87.    The Zoho Accused Products include options to have an “instant”

meeting or to schedule a meeting in advance.




                                         26
      88.    With the Zoho Accused Products, participants can dial-in to the

conference call system.

      89.    Zoho’s Accused Products establish a data connection between the

participants computer and the conference system (e.g. Zoho Meeting).

      90.    Zoho’s Accused Products provide a “meeting key” that can be shared

through email or through other emails (e.g. copied link). That meeting key or

conference access code is specific to the conference call.




                                         27
      91.   Upon receiving the conference access code, the Zoho Accused Products

generate a personal identification number unique to the conference and send the

personal identification number over the participant’s data connection.

      92.   The Zoho Accused Products allow participants to enter a dial-in number

followed by the conference code and pin.




                                        28
      93.   The Zoho Accused Products display dialing instructions on the

participant’s computer screen explaining how to enter the conference.




                                        29
      94.    As shown in the image above, in Zoho Meeting, the code is displayed

to the participant over the participant’s computer screen.

      95.    In the Zoho Accused Products, when the participant, chooses “dial in,”

the participant is instructed via voice prompt to enter the unique code (as well as a

conference code) over their telephone connection to the Zoho Accused Products.

The image above shows the selection of “dial in.”

      96.    In the Zoho Accused Products, a participant has established a data

connection and a phone (audio) connection after choosing “dial in.”

      97.    In the Zoho Accused Products after entering the unique code, the data

connection and the phone connection are operationally associated.

      98.    In the Zoho Accused Products the conference control web page specific

to that participant and the participant’s telephone connection is displayed.




                                         30
      99.    Defendant’s infringing activities are and have been without authority

or license under the ’392 Patent.

      100. Plaintiff is entitled to recover from Defendant the damages sustained

by Plaintiff as a result of Defendant’s infringing acts in an amount subject to proof

at trial, which, by law, cannot be less than a reasonable royalty, together with interest

and costs as fixed by this Court, pursuant to 35 U.S.C. § 284.

   COUNT II – INDUCED PATENT INFRINGEMENT OF ’392 PATENT

      101. Plaintiff realleges and incorporates by reference the allegations set forth

above, as if set forth verbatim herein.

      102. Since the filing of this lawsuit and service of the Original and Amended

Complaint, Defendant has actively and intentionally, with prior knowledge of the

’392 Patent and Plaintiff’s claims of infringement, induced the direct infringement

by others of 1 and 5 of the ’392 Patent in violation of 35 U.S.C. § 271(b), in


                                           31
performing methods that embody the patented invention as described in Count I,

above.

      103. Furthermore, as detailed in Count I above, Defendant has instructed its

customers to use the accused methods in an infringing manner.

      104. Since the filing of the Original Complaint, Zoho has not altered its

advertisement or promotion of the infringing features of its products.

      105. Since it became aware of the ’392 Patent, Zoho has made no effort to

modify the accused products in a way that would avoid infringement.

      106. Zoho’s analysis and knowledge of the ’392 Patent combined with its

ongoing activity demonstrates Zoho’s knowledge and intent that the identified

features of its products be used to infringe the ’392 Patent.

      107. Zoho’s knowledge of the ’392 Patent and Plaintiff’s infringement

allegations against Zoho combined with its knowledge of the Accused Products and

how they are used to infringe the ’392 Patent, consistent with Zoho’s promotions

and instructions, demonstrate Zoho’s specific intent to induce Zoho’s users to

infringe the ’392 Patent.

      108. Plaintiff is entitled to recover from Zoho compensation in the form of

monetary damages suffered as a result of Zoho’s infringement in an amount that

cannot be less than a reasonable royalty together with interest and costs as fixed by

this Court.


                                          32
   COUNT III – DIRECT PATENT INFRINGEMENT OF ’203 PATENT

      109. Plaintiff realleges and incorporates by reference the allegations set forth

above, as if set forth verbatim herein.

      110. Defendant has directly infringed the ’203 Patent in violation of 35

U.S.C. § 271(a) by making, using (including its own use and testing), selling, or

offering to sell in the United States, or importing into the United States systems

and/or products (“Accused Products”) that embody the patented invention of claims

34-39.

      111. Defendant’s infringing Accused Products include, without limitation,

Meeting, Showtime, Cliq, Zoho One, CRM Plus, Workplace and other branded

solutions that include the same features or functionality that satisfy each element of

one or more asserted claims.

      112. The Accused Products satisfy each and every element of each asserted

claim of the ’203 Patent, as detailed herein, either literally or under the doctrine of

equivalents.

      113. According       to   https://help.zoho.com/portal/kb/articles/introduction-

about-zoho-meeting, Defendant’s Zoho’s Meeting includes features that allow the

meeting host to “switch between sharing applications and screens during sessions.”

      114. According to https://help.zoho.com/portal/kb/articles/showtime-voice-

video-and-screen-share#Can_my_attendees_interact_with_me, Defendant’s Zoho’s


                                          33
ShowTime includes features to “share a presentation” with video-conferencing

audience members.

      115. The Zoho Accused Products include a call manager having an interface

program, namely the Zoho Showtime and Meeting downloadable software.

      116. According to https://help.zoho.com/portal/kb/articles/start-a-webinar,

during a Zoho webinar you can share a specific document (from an application

window) with attendees.

      117. The      Knowledge     Base    information     provided    by   Zoho     at

https://help.zoho.com/portal/kb/articles/start-a-webinar, states that a user can share

an application window (which allows for the sharing of a document) with attendees.




                                         34
       118. Zoho’s Knowledge Base instructs users how to use Zoho’s Showtime

application.

       119. Zoho’s Knowledge Base includes instructions to “Screen share” at

https://help.zoho.com/portal/kb/articles/deliver-a-remote-session-using-showtime-

web#Screen_share.

       120. Zoho     provides   instructions   in   its   Knowledge     Base    at

https://help.zoho.com/portal/kb/articles/deliver-a-remote-session-using-showtime-

web#Screen_share for sharing an application window (e.g. document named

analytics.final).



                                        35
36
      121. Zoho’s Showtime allows the meeting host to share a particular

application window with attendees and “[t]hey will be able to view only the

application    and       nothing    else     on    your      screen.”         See

https://help.zoho.com/portal/kb/articles/deliver-a-remote-session-using-showtime-

web#Screen_share.

      122. When the Zoho Accused Products are used for their intended purposes

they include a plurality of communication devices for electrical communications

with the call manager.




                                        37
      123. The Zoho Knowledge Base (as shown below), demonstrates that the

intended purpose and use of Zoho Meeting is as a “web conferencing tool that lets

you host webinars and conduct meetings online.”




      124. In operation, the Accused Products (as seen in the image below)

demonstrates that each of a plurality of communication devices is put into electrical

communication with Zoho Meeting and Showtime.




                                         38
      125. Zoho Meeting, for example, includes an interface for receiving calls

from (Dial In) the plurality of communication devices. This connectivity is then

used for application sharing.




                                       39
      126. The Zoho Accused Products maintains status information regarding the

connectivity of participants including the current number of active participants.

      127. The picture below shows the number of active participants (one) in the

upper left corner by the indication “Attendees(1).”




                                         40
      128. The Zoho Accused Products provide software within the interface

program that automatically establishes at least a substantially real-time shared

viewing of at least one document between at least one audience member and a host

user, wherein the host user only selects the at least one document to be shared and

the at least one audience member with whom to share the at least one document to

initiate the substantially real-time shared viewing.

      129. After the connections described above have been established, the Host

can select the share a presentation or screen share which then reveals a list of

application windows as well as documents. Thereafter, the Host can select the

document for sharing.




                                          41
      130. After clicking the share button, the selected document is shared with

the other participant on the conference.




                                           42
      131. The Zoho Accused Products include a list of active participants.




      132. Defendant’s infringing activities are and have been without authority

or license under the ’203 Patent.



                                       43
      133. Plaintiff is entitled to recover from Defendant the damages sustained

by Plaintiff as a result of Defendant’s infringing acts in an amount subject to proof

at trial, which, by law, cannot be less than a reasonable royalty, together with interest

and costs as fixed by this Court, pursuant to 35 U.S.C. § 284.

  COUNT IV – INDUCED PATENT INFRINGEMENT OF ’203 PATENT

      134. Plaintiff realleges and incorporates by reference the allegations set forth

above, as if set forth verbatim herein.

      135. Since the filing of this lawsuit and service of the Original and Amended

Complaint, Defendant has actively and intentionally, with prior knowledge of the

’203 Patent and Plaintiff’s claims of infringement, induced the direct infringement

by others of claims 34-39 of the ’203 Patent in violation of 35 U.S.C. § 271(b), in

making, using, selling, or offering to sell in the United States, or importing into the

United States Accused Products embody the patented invention as described in

Count III, above.

      136. Furthermore, Defendant has instructed its customers to use the Accused

Products in an infringing manner.

      137. Since the filing of this Complaint, Zoho has not altered its

advertisement or promotion of the infringing features of its products.

      138. Since it became aware of the ’203 Patent, Zoho has made no effort to

modify the accused products in a way that would avoid infringement.



                                           44
      139. Zoho’s analysis and knowledge of the ’203 Patent combined with its

ongoing activity demonstrates Zoho’s knowledge and intent that the identified

features of its products be used to infringe the ’203 Patent.

      140. Zoho’s knowledge of the ’203 Patent and Plaintiff’s infringement

allegations against Zoho combined with its knowledge of the Accused Products and

how they are used to infringe the ’203 Patent, consistent with Zoho’s promotions

and instructions, demonstrate Zoho’s specific intent to induce Zoho’s users to

infringe the ’203 Patent.

      141. Plaintiff is entitled to recover from Zoho compensation in the form of

monetary damages suffered as a result of Zoho’s infringement in an amount that

cannot be less than a reasonable royalty together with interest and costs as fixed by

this Court.

                                 JURY DEMAND
      142. Plaintiff hereby demands a trial by jury of all issues so triable pursuant

to Fed. R. Civ. P. 38.

                             PRAYER FOR RELIEF
      Plaintiff respectfully requests that the Court find in its favor and against

Defendant, and that the Court grant Plaintiff the following relief:




                                          45
      A.    An adjudication that one or more claims of the ’392 Patent have been

            infringed, either literally and/or under the doctrine of equivalents, by

            Defendant;

      B.    An adjudication that one or more claims of the ’203 Patent have been

            infringed, either literally and/or under the doctrine of equivalents, by

            Defendant;

      C.    An accounting and an award to Plaintiff of damages adequate to

            compensate Plaintiff for the Defendant’s acts of infringement, together

            with pre-judgment and post-judgment interest and costs pursuant to 35

            U.S.C. § 284;

      D.    That this Court declare this to be an exceptional case and award

            Plaintiff its reasonable attorneys’ fees and expenses in accordance with

            35 U.S.C. § 285; and

      E.    Any further relief that this Court deems just and proper.

Respectfully submitted this 16th day of January 2019.

                                     By: /s/ Jennifer Tatum Lee
                                         Jennifer Tatum Lee
                                         State Bar No. 24046950
                                         jennifer@connorkudlaclee.com
                                         Kevin S. Kudlac
                                         State Bar No. 00790089
                                         kevin@connorkudlaclee.com
                                         Cabrach J. Connor
                                         State Bar No. 20436390


                                        46
 cab@connorkudlaclee.com

 CONNOR KUDLAC LEE PLLC
 609 Castle Ridge Road, Suite 450
 Austin, Texas 78746
 512.777.1254 Telephone
 888.387.1134 Facsimile

 ATTORNEYS FOR PLAINTFF




47
                         CERTIFICATE OF SERVICE

      I certify that a copy of the foregoing document was served on the attorney of
record by delivering a true and correct copy through the Court’s CM/ECF system
per Local Rule CV-5(a)(1) on this the 16th day of January 2019, as follows:

Ryan Marton
Marton Ribera Schumann & Chang LLP
548 Market Street, Suite 36117
San Francisco, CA 94104

Matthew C. Powers
Graves, Dougherty, Hearon & Moody, P.C.
401 Congress Avenue, Suite 2200
Austin, Texas 78701

                                      /s/ Jennifer Tatum Lee
                                      Jennifer Tatum Lee




                                        48
